Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 12 May 2022 are acknowledged.
	Claims 1-3, 5-12, 15, and 17-21 are currently pending.  Claims 4, 13-14, and 16 are cancelled.  Claim 1 is currently amended.  Claims 2, 6, 10-12, 15, and 17 were previously withdrawn.  Claims 1, 3, 5, 7-9, and 18-21 are examined on the merits within. 	

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
	
Withdrawn Rejections
3.	Applicants’ arguments, see page 8, filed 12 May 2022, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  The obviousness double patenting rejection over Application No. 15/768912 has been withdrawn. 

New Rejections
Claim Rejections – 35 U.S.C. 112(a) New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3, 5, 7-9, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	Claim 1 has been amended to recite “wherein the antimicrobial composition provides synergistic antimicrobial activity in a contact time of 10 to 30 seconds.” Although the specification provides support for providing a synergistic antibacterial activity in relatively short contact times (see paragraph [0016]) the only mention of 10 and 30 seconds is within the examples.  The examples are directed to combinations of a specific ammonium compound and a specific carboxylic acid, both in specific amounts (i.e., 2% ammonium chloride and 0.2% octanoic acid), which is much more specific then the claimed 1 to 40% of a compound with an ammonium group and 0.1 to 20% of a carboxylic acid with a pka value of 4.5 to 6.5 wherein the carboxylic acid is selected from a fatty acid having a chain length of C4 to C16, a cylic aliphatic carboxylic acid, an aromatic carboxylic acid or mixtures thereof.  Therefore there is not sufficient written description to support the functional data of synergistic antimicrobial activity in a contact time of 10 to 30 seconds for the broad genus of ammonium and carboxylic acid compounds and amounts thereof. 

Claim Rejections – 35 U.S.C. 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 3, 5, 7-9, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935). 
	Regarding instant claims 1 and 3, Gunn et al. disclose an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprise a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  The composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH and antimicrobial activity.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Regarding instant claims 20-21, wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary.
	Thus the instant claims are anticipated by Gunn et al. and, in the alternative, would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to select stearic acid in an amount between 0.1-25% and ammonium lauryl sulfate in an amount between 7.7-50% from the list of possible combination of anionic surfactants and structuring agents. 

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 1, 3, 5, 7-9, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935) in view of Meine et al. (U.S. Patent Application Publication No. 2011/0224120).
	Regarding instant claims 1 and 3, Gunn et al. teach an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprise a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  The composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH and antimicrobial activity.
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Regarding instant claims 20-21, wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary.
	Although the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH, the prior art of Meine et al. was provided to further make obvious the importance of the pH.
	Meine et al. teach liquid washing or cleaning agents comprising surfactants, silver, and fatty acid.  See abstract.   The composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012].  Suitable fatty acids include stearic acid or octanoic acid.  See paragraph [0032]. Anionic surfactants include C12 to C16 alkyl sulfates.  See paragraph [0041]. The pH is preferably between 5 and 8.5.  See paragraph [0061]. Meine et al. teach antimicrobial effective compositions.  See paragraph [0007].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to ensure the pH of the composition is between 4.5 to 6.5 because this falls within the preferred pH range of a composition comprising stearic acid and anionic sulfate surfactants that provide efficient antimicrobial properties.  Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., synergistic antimicrobial effect within 10 or 30 seconds.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one functionally equivalent carboxylic acid for another to yield predictable results. 

Response to Arguments
	Applicants’ arguments filed 12 May 2022 have been fully considered but they are not persuasive. 
11.	Applicants argued, “Gunn et al. is silent on antimicrobial effect and further fails to disclose synergistic and shorter contact times. There is no motivation to select ammonium lauryl sulfate or ammonium lauryl ether sulfate. Examples S and T of the instant invention do not result in a synergistic antimicrobial effect.  Therefore Gunn merely listing ALS and ALES amongst a laundry list  of possible anionic surfactants does not teach anything based  on which the skilled person would specifically select ALS and ALES and specifically combine them with fatty acids to provide the synergistic effect and contact time.”
	In response to applicants’ arguments, Gunn et al. specifically recites ammonium lauryl sulfate or ammonium laureth sulfate as types of anionic surfactants within the composition.  See paragraph [0027].  The prior art is not solely considered based on the preferred embodiments or examples but instead as a whole for all it teaches.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Gunn et al. specifically teaches 7.7 to 50 parts by weight which overlaps with the claimed 1 to 40% ammonium component.  Gunn et al. further teaches the specific range of 0.1 to 25 pbw of structuring agent which can be the same as the fatty acids instantly claimed.  Antimicrobial effect occurring within 10 seconds or 30 seconds and synergistic antimicrobial activity is a function of the composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary. The surfactants are not chosen from a laundry list of options but specific embodiments that are taught to be effective in the invention of Gunn et al. With regards to ALS and ALES, claim 1 recites an anionic surfactant with an ammonium group and does not specify ALS or ALES. If compounds meet the claimed structural limitations but do not meet the claimed functional limitations, then the claim may lack sufficient structure to achieve the claimed function.   
	Thus this rejection is maintained.

12.	Applicants argued, “Examples S and T show that not every combination works, like SLS and SLES, and would not provide a more than 5 log antimicrobial effect.  Meine et al. recites a pH of 5 to 8.5 with a clear preference of 7.5 to 8.5.  Meine does not teach anything extra based on which the skilled person would be tempted to combine Meine with Gunn and expect the synergistic antimicrobial activity and contact time.”
	In response to applicants’ arguments, the prior art of Meine et al. was provided to show the importance of pH in antimicrobial compositions.  Although the examples show pH values outside that which is claimed, the prior art as a whole teaches the pH should fall within the range of 5 and 8.5 when the composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012]. The surfactants are not chosen from a laundry list of options but specific embodiments that are taught to be effective in the invention of Gunn et al. It is noted that claim 1 recites an anionic surfactant with an ammonium group and does not specify ALS or ALES. If compounds meet the claimed structural limitations but do not meet the claimed functional limitations, then the claim may lack sufficient structure to achieve the claimed function.   Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., antimicrobial effect within 10 or 30 seconds.
	Thus this rejection is maintained. 

Correspondence
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615